SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

906
CA 15-01869
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


D.H., CLAIMANT-APPELLANT,

                      V                                          ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 117862.)


KAREN MURTAGH, EXECUTIVE DIRECTOR, PRISONERS’ LEGAL SERVICES OF NEW
YORK, ALBANY (JAMES BOGIN OF COUNSEL), FOR CLAIMANT-APPELLANT.

ERIC SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Court of Claims (Christopher J.
McCarthy, J.), entered September 17, 2015. The judgment dismissed the
amended claim.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court